DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed feature “a height of the at least one gap protrusion being adjustable to adjust the length of the gap”, in claim 1, is believed to be a non-complete product claim.  As a complete product, the gap protrusion is nonadjustable because the height of the gap protrusion has been adjusted to a fixed height before being assembled into the pedal simulator.
In claim 14, line 5, “an enclosure” should be “the enclosure”.
Claims 21 and 23 contradict claim 1 from which they depend.  Claims 21 and 23 claim the gap protrusion is adjusted prior to use while claim 1 requires that the gap protrusion is adjustable as a complete product.
Due to the above-mentioned deficiencies, claims 1-6, 8, 9, 14 and 16-24 are being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 13, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alaze et al. (DE 10 2014 215 065).
Re: claim 1, Alaze shows a pedal simulator in figures 2-3e, as in the present invention, comprising:
an enclosure 88, 86 housing a first reaction member 78 and a reaction member retainer 50 between a first portion 88 of the enclosure and a second portion 86 of the enclosure;
wherein the reaction member retainer 50 is configured to be spaced from the second portion 86 of the enclosure to form a gap, in an initial pedal simulator state; 
wherein the reaction member retainer is configured to move laterally relative to the second portion of the enclosure to close the gap, the reaction member retainer being configures to abut the second portion of the enclosure in an actuated pedal simulator state; and 
wherein at least one of the reaction member retainer and the second portion of the enclosure has at least one gap protrusion 54a, 54c, the at least one gap protrusion abutting the other of the at least one of the reaction member retainer and the second portion of the enclosure in the actuated pedal simulator state to prevent lateral movement of the reaction member retainer toward the second portion of the enclosure, a height of the at least one gap protrusion being adjustable to adjust the length of the gap, see figures 3c-3e.
Re: claim 2, Alaze shows the at least one gap protrusion is on the reaction member retainer 50, the at least one gap protrusion being spaced from the second portion of the enclosure by the gap in the initial pedal simulator state, the at least one gap protrusion engaging the second portion of the enclosure in the actuated pedal simulator state, see figures 3c-3e.
Re: claim 3, Alaze shows the at least one gap protrusion is a plurality of gap protrusions, see figure 2.
Re: claim 4, Alaze shows the height of the at least one gap protrusion is adjusted by being crushed, see figure 3e.
Re: claim 5, Alaze shows a second reaction member 76 is located between the second portion 86 of the enclosure and the reaction member retainer 50. 
Re: claim 6, Alaze shows the second reaction member 76 is configured to be compressed before the pedal simulator is in the actuated pedal simulator state, see figures 3c-3e.
Re: claim 8, Alaze shows the at least one gap protrusion is configured to be adjusted to a plurality of heights, see figures 3c-3e.
Re: claim 9, Alaze shows the second portion of the enclosure is a pedal simulator cap 86.
Re: claim 20, Alaze shows wherein pressure in at least a portion of the enclosure is configured to cause the first reaction member 78 to compress only after the reaction member retainer 50 abuts the second portion 86 of the enclosure, see figure 3e.
Re: claim 22, Alaze shows the at least one gap protrusion 54a, 54c is formed from metal, see paragraph [0033].
Re: claim 10, Alaze shows a method of making a pedal simulator of a vehicle, as in the present invention, the method comprising:
providing a reaction member retainer 50 configured to be moved toward an engagement portion 86 of an enclosure 88, 86 during use of the pedal simulator, the reaction member retainer having a deformable gap protrusion 54a, 54c having an end surface which in part defines an initial axial length of the reaction member retainer, see figure 2, the initial axial length corresponding to an initial pedal travel distance that a brake pedal of the vehicle travels against a first reaction force before reaching an onset braking point, the brake pedal traveling against a greater second reaction force upon reaching the onset braking point, see figures 3c-3e;
determining a desired axial length for the reaction member retainer, the desired axial length corresponding to a desired pedal travel distance that the brake pedal travels against the bias of the first reaction force before reaching the onset braking point, the desired axial length being smaller than the initial axial length, see figures 3c-3e; and
deforming the deformable gap protrusion to reduce an axial length of the reaction member retainer from the initial axial length to the desired axial length, figures 3c-3e.
 Re: claim 13, Alaze shows the deforming is performed via a crushing operation, see figure 3e.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alaze et al. (DE 10 2014 215 065).
Re: claim 24, Alaze shows the gap protrusion to be on the reaction member retainer in figure 3a while the claim requires the reverse.  Alaze shows in figure 1, a gap protrusion 32 to be on the second portion 12 of the enclosure.  It would have been obvious to one of ordinary skill in the art at the time of filing to have reversed the location of the gap protrusion to be on the second portion of the enclosure such as shown in figure 1 of Alaze as an alternative design without changing the operation of the pedal simulator.
 
Allowable Subject Matter
Claims 21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed on 02/02/2022 have been fully considered.  The rejection is presently based on a different pedal simulator as shown in figures 2-3e of Alaze.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657